    Case: 3:17-cr-00115-SLO Doc #: 12 Filed: 06/11/19 Page: 1 of 1 PAGEID #: 19




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                     :

       Plaintiff,                             :        Case No. 3:17-CR-115

               -vs-                           :        SHARON L. OVINGTON
                                                       United States Magistrate Judge
DAVID WALKER,                                 :

       Defendant.                             :        GOVERNMENT’S MOTION
                                                       FOR DISMISSAL WITHOUT
                                              :        PREJUDICE



       Now comes the United States, by and through counsel, and respectfully requests
the Court dismiss the above captioned case, without prejudice.


                                              Respectfully submitted,

                                              -S-julienne mccammon 11 Jun 19
                                              JULIENNE MCCAMMON (MD 9103050001)
                                              Special Assistant U.S. Attorney
                                              88 ABW/JA
                                              5135 Pearson Road
                                              WPAFB, OH 45433-5321
                                              (937) 904-2169


                                  CERTIFICATE OF SERVICE


   I certify that a copy of the above Motion to Dismiss was electronically filed on the 11th of
June 2019 and that Jim Hill, as Defense Counsel of Record, will be notified of this Motion
through CM/ECF.


                                                  _s-julienne mccammon – 11 Jun 19
